Title: To James Madison from James Simpson, 12 February 1806 (Abstract)
From: Simpson, James
To: Madison, James


                    § From James Simpson. 12 February 1806, Tangier. No. 107. “I have the honour to enclose with this, an Account of the disbursements for Public Service in the Consulate under my charge during the course of the Year 1805 [not found], amounting to


   
dollars 1580.22 Cents


which sum added to the ballance comeing to me on the Accounts closed 31 December 1804 of
    
371.40


leaves a surplus of Cash in my hands from the drafts of last Year of
    
  436.38



    
$2388.  


 “My drafts for Contingent Expences in the past year having been 17h. April to order of Mr Willm. Kirkpatrick
$1200
    


30h Novemr to order of Mr John Gavino
 1200
    



$2400
    


less their Commission, ½ per Cent
   12—2388.  ;



                    “I farther beg leave to lay before you a statement [not found] of the Articles provided out of the above funds for Service during last year; shewing particulars of distribution of such part thereof as has been issued, also the remains on the 31st December. This last Item with the ballance of the Cash Account, being of some consequence will lessen the demands for the Current Year and indeed may be considered a proportionate statement of the apparent expences of the former. It shall ever be my steady care and endeavour to keep down the Accounts of Contingent charges, as much as can be done, consistent with the good of the Public Service, but to push that principle too far would endanger the opening a door for an unavoidable momentary encrease of expence, unworthy of a person who ought to be a competent judge of what is proper to be done in that line of his duty.
                    “We have not had any interesting public occurrence in this Country since date of No 105. At continuation of triplicate of No 106 I advised having got a Citizen of The United States out of a Portuguese Ship Prize to an Algerine Frigate—Nicholas

Owings of Baltimore, late Mate of the Brig Friendship of Lynn—James Clements Master.
                    “Yesterday he went on board the United States Brig Vixen Captain Cox, being the first safe opportunity has offered for him since he has been here.
                    “Hadge Abdecrim Ben Taleb assures me he has advice by land of the Friendship with her Crew and Cargo, having been liberated immediately after their arrival at Algiers.”
                    Adds in a postscript: “The only Merchant Vessel of the United States came to this Empire during the year 1805 was the Schooner Andromeda of Boston William Baker Master, arrived at Tangier on the 3d July from Lisbon with Sir Peter Wyk; from hence she went to Mogadore and loaded Oil for the Canaries.”
                